343 S.W.3d 369 (2011)
STATE of Missouri, Respondent,
v.
Henry E. GARRETT, Appellant.
No. WD 71363.
Missouri Court of Appeals, Western District.
July 12, 2011.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Margaret M. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Before Division II: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.


*370 Order
PER CURIAM:
Henry E. Garrett appeals from the judgment of conviction entered by the Circuit Court of Cass County after a jury found him guilty of seven counts of first-degree statutory sodomy, § 566.062 RSMo 2000; two counts of first-degree child molestation, § 566.067 RSMo 2000; and one count of first-degree statutory rape, § 566.032 RSMo 2000. On appeal, Garrett argues that the trial court erred in denying his motion for judgment of acquittal as to one count of first-degree statutory sodomy, claiming the evidence was insufficient to support his conviction. Finding no error, we affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling today. Rule 30.25(b).